Citation Nr: 1115114	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  10-11 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as 40 percent disabling.

2.  Entitlement to an initial compensable evaluation for hidradenitis suppurativa.  

3.  Entitlement to an increased evaluation for lumbar osteoarthritis and degenerative disc disease of the lumbar spine, evaluated as 40 percent disabling.  

4.  Entitlement to an effective date prior to January 23, 2008, for the award of an increased 40 percent evaluation for lumbar osteoarthritis and degenerative disc disease of the lumbar spine.

5.  Entitlement to an effective date prior to January 23, 2008, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).

6.  Entitlement to an effective date prior to January 23, 2008, for basic eligibility for Dependents' Educational Assistance (DEA), pursuant to 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 1955.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which granted service connection for hidradenitis suppurativa, evaluated as noncompensable; assigned a 40 percent evaluation for lumbar osteoarthritis and degenerative disc disease of the lumbar spine, effective January 23, 2008; granted a TDIU, effective January 23, 2008; and established basic eligibility for DEA, effective January 23, 2008.

The case is also before the Board on appeal from an August 2009 rating decision that denied an evaluation in excess of 40 percent for bilateral hearing loss.  

In June 2009, the Veteran submitted a notice of disagreement with the effective date of January 23, 2008, for the award of an increased 40 percent evaluation for lumbar osteoarthritis and degenerative disc disease of the lumbar spine.  

Although a February 2010 statement of the case addressed the issue of an earlier effective date for service connection for hidradenitis suppurativa, this issue was not included in a substantive appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial compensable evaluation for hidradenitis suppurativa, entitlement to an evaluation in excess of 40 percent for lumbar osteoarthritis and degenerative disc disease of the lumbar spine, and entitlement to an effective date prior to January 23, 2008, for the award of an increased 40 percent evaluation for lumbar osteoarthritis and degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates that the Veteran has Level VIII hearing acuity in his right ear, and Level VII hearing acuity in his left ear. 

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran was precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities prior to January 23, 2008.

3.  The Veteran was not eligible for DEA benefits pursuant to 38 U.S.C. Chapter 35 prior to January 23, 2008, as he did not have a permanent and total disability based on a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100 (2010).

2.  The requirements for a TDIU, prior to January 23, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.19 (2010).

3.  The requirements for basic eligibility for DEA, pursuant to 38 U.S.C. Chapter 35, prior to January 23, 2008, have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

As the January 2009 rating decision on appeal granted a TDIU and basic eligibility for a DEA, these claims are now substantiated.  Thus, the filing of a notice of disagreement as to the effective dates assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the Veteran's appeal as to the effective dates triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  See February 2010 statement of the case and heading "Pertinent Laws; Regulations; Rating Schedule Provisions."

With respect to the Veteran's claim for an increased evaluation for bilateral hearing loss, in correspondence dated in May 2009 VA informed the appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, VA and private medical records, and employment records.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

Although the following Remand section requests VA examinations for the Veteran's hidradenitis suppurativa and low back disability, the Board finds that it can adjudicate the Veteran's earlier effective date claims on the current record.  Any results from the VA examinations requested by the following Remand section would not be relevant to the period prior to the January 2008 effective date of the Veteran's award of TDIU or basic eligibility for DEA.  Moreover, the Veteran himself has not contended that any additional development is required for his earlier effective date claims.  He contends new VA examinations are required for his hidradenitis suppurativa and low back disability only because they have increased in severity since the most recent VA examinations in April and November 2008, respectively.  See March 2010 correspondence submitted by the Veteran's attorney in lieu of a VA Form 9.  Thus, he concedes that the evidence of record is accurate as to the severity of his hidradenitis suppurativa and low back disability through January 23, 2008, and the evidence of record is therefore adequate for adjudication of his earlier effective date claims.  

The appellant was afforded a VA examination for bilateral hearing loss in June 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's representative contended in the March 2010 correspondence that the examination was inadequate because it did not provide sufficient detail and was not based on a review of the claims file.  

However, the Board finds that the February 2009 VA report is more than adequate for evaluating the Veteran's bilateral hearing loss.  It provides the detailed results of the current examination and considers the statements of the Veteran as to the effects of his hearing loss on his daily life.  The report provides clinical findings which are pertinent to the criteria applicable to rating bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  A review of the claims file was not required, as an etiology or nexus opinion was not offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Hearing Loss

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

VA rating criteria for the evaluation of hearing loss disability provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests which average pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of hearing impairment applies a rather structured formula which is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 C.F.R. § 4.86).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

VA outpatient treatment reports dated from 2006 to 2009 reflect that the Veteran had been given hearing AIDS.  

During the June 2009 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

70
75
105
105
LEFT

75
85
85
80

The average pure tone thresholds were 89 on the right and 81 on the left.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 88 percent in the left ear.  

These scores correlate to auditory acuity level VIII in the right ear and level VII in the left ear, under Table VIa of 38 C.F.R. § 4.85.  A 40 percent rating is warranted under Diagnostic Code 6100 when the auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.

The Board notes that in Martinak, supra, the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the June 2009 audiologist's report reflects that the Veteran's chief complaint was that his hearing loss and constant, bilateral, "wind rushing" tinnitus persisted.  He reported that he had difficulty hearing conversations and could not hear anything when not wearing his VA-issued hearing aids.  He said that his tinnitus also affected his ability to hear.  Such notations indicate that the examiner did elicit information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1, 4.2, 4.10.  See Martinak, supra.

The Board is aware of the Veteran's complaints regarding the severity of his bilateral hearing loss.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is accordingly competent to report observable symptoms, but is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected bilateral hearing loss warrants an evaluation in excess of 40 percent.

With respect to an extraschedular evaluation, 38 C.F.R. § 3.321(b)(1) (2010) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the schedular rating criteria are inadequate to rate the Veteran's bilateral hearing loss.  There is no suggestion that the rating criteria do not reasonably describe the claimant's disability level and symptomatology. There has been no demonstration of an exceptional or unusual disability picture, to include marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.

In sum, the medical evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 40 percent for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Earlier Effective Date for a TDIU

The relevant law provides that a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010). Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2010).

In determining whether the veteran is entitled to a TDIU rating, neither non-service-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19 (2010).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In general, applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).

The Veteran contends that he is entitled to a TDIU, on an extraschedular basis, from January 1998 (the date of receipt of his original claim).  The Board observes that although the Veteran's original claim was dated January 30, 1998, it was not received until February 4, 1998.  

As a matter of relevant procedural history, a May 2005 rating decision granted service connection for lumbar osteoarthritis and degenerative joint disease of the lumbar spine, evaluated as 10 percent disabling, effective in May 1999.  The Veteran's combined evaluation remained 50 percent, as his other service-connected disabilities were bilateral hearing loss, evaluated as 40 percent disabling, and tinnitus, evaluated as 10 percent disabling.  

A November 2005 Board decision, inter alia, denied a TDIU and found that new and material evidence had not been submitted to reopen a claim for service connection for hidradenitis suppurativa.  The Veteran appealed the denial to the Court.  The parties submitted a Joint Motion for Remand, in Part, to the Board (Joint Motion) in May 2007.  The Joint Motion essentially only addressed the new and material issue.  It identified no flaws or errors in the Board's November 2005 denial of a TDIU, and argued that the TDIU claim should be remanded only because it was inextricably intertwined with the new and material evidence claim.  By order dated in May 2007, the Court granted remanded the Joint Motion and remanded the matter for compliance with its instructions.  

Ultimately, the January 2009 rating decision on appeal granted service connection for hidradenitis suppurativa.  The evaluation was noncompensable, effective June 1999.  This rating decision also assigned a 40 percent evaluation for the Veteran's low back disability, effective January 23, 2008.  The rating decision explained the effective date by noting that on this date the Veteran sought VA medical treatment for increased low back pain.  As a result of the increase to 40 percent, the Veteran's combined evaluation was 70 percent, effective January 23, 2008.  The rating decision accordingly granted a TDIU, effective the same date.  

The Board observes that even with the award of service connection for hidradenitis suppurativa from June 1999, the Veteran did not meet the basic criteria for consideration for entitlement to TDIU on a schedular basis under 38 C.F.R. § 4.16(a) until January 23, 2008, the effective date of his 40 percent evaluation for the low back disability.  Thus, a TDIU based on the Veteran's schedular evaluations is not warranted prior to January 23, 2008.  

The Board also finds that a TDIU, based on an extraschedular basis, is not warranted prior to January 23, 2008.  The competent medical, and competent and credible lay, evidence simply does not show that he was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities prior to that date.  38 C.F.R. §§ 3.321(b), 4.16(b).

On a VA Form 21-8940 received in February 1998, the Veteran stated that he had worked in management at the Federal Air Administration (FAA) from 1974 to 1992.  He had an undergraduate degree and a Master's Degree in Social Work.  The Veteran testified during an April 1998 personal hearing that his 1992 retirement was not for medical reasons, although his service-connected disabilities were partly why he stopped working.  He did not hear well at his job, which was a supervisor at the FFA Management and Training School.  His hearing loss and loss of balance caused an inability to work.  He said that he tried to find employment after retiring from the FAA but was unable to do so.  

Records of the Veteran's employment at the FAA were received from the NPRC in January 2009.  They provide no indication that any of the Veteran's service-connected disabilities affected his employment.  Performance appraisals for the periods from August 1988 to July 1989, August 1989 to July 1990, and August 1990 to July 1991 noted that the Veteran had been put on a Performance Improvement Plan, and lacked the necessary skills and professional expertise in the area of management development.  

The voluminous VA and private medical records before the Board provide no evidence that the Veteran was unemployable due to service-connected disability, prior to January 23, 2008.  Despite making general assertions, the Veteran has identified no competent medical evidence in the record that he was unemployable due to service-connected disabilities, prior to January 23, 2008.

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court indicated that the Board cannot deny the veteran's claim for total rating based on individual unemployability without producing evidence, as distinguished by mere conjecture, that the veteran can perform work.  In this case, the Veteran's FAA employment records reflect that he was able to perform work, at least as far as his service-connected disabilities were concerned.

The Board has also considered the guidance of the Court established in Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the facts in this case are distinguishable from Bowling.  In Bowling, according to the Court, there was, at least, a plausible basis in the record for a conclusion that the veteran was unable to secure and follow a substantially gainful occupation due to a service connected disability, prior to January 23, 2008.  In the present case, the record contains no plausible evidence that the Veteran was unable to secure and follow a substantially gainful occupation due to service-connected disability, prior to January 23, 2008.  Indeed, the evidence of record indicates the exact opposite.

Earlier Effective Date for Basic Eligibility for DEA

For purposes of DEA under 38 U.S.C. Chapter 35, the law relevant to the Veteran's current claim provides that basic eligibility exists if the Veteran was discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021 (2010).

As the foregoing analysis concluded that the Veteran did not meet the criteria for a TDIU prior to January 23, 2008, the assignment of an effective date prior to January 23, 2008, for the eligibility for DEA is not warranted.  Since eligibility for DEA under 38 U.S.C. Chapter 35 is predicated on a finding of permanent total disability in this case, the effective date of such eligibility cannot precede January 23, 2008.

The Board finds that this matter is one in which the law is dispositive and that this issue must be denied on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An evaluation in excess of 40 percent for bilateral hearing loss is denied.

An effective date prior to January 23, 2008, for the grant of a TDIU is denied.

An effective date prior to January 23, 2008, for basic eligibility for DEA is denied.


REMAND

In June 2009 correspondence, the Veteran disagreed with the January 23, 2008, effective date for the 40 percent evaluation for lumbar osteoarthritis and degenerative disc disease of the lumbar spine assigned by the January 2009 rating decision on appeal.  The RO has not issued the Veteran a statement of the case that addresses the issue of entitlement to an effective date prior to January 23, 2008, for the award of an increased 40 percent evaluation for lumbar osteoarthritis and degenerative disc disease of the lumbar spine.  Therefore, a remand is necessary to correct this procedural deficiency.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In March 2010 correspondence, the Veteran's representative asserted that additional VA examinations were required to properly evaluate the Veteran's hidradenitis suppurativa and lumbar osteoarthritis and degenerative disc disease of the lumbar spine.  She noted that the Veteran specifically asserted that the symptoms of each disability had increased in severity since his last VA examinations, and that he was competent to address observable symptoms.  The Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with an SOC regarding the claim for entitlement to an effective date prior to January 23, 2008, for the award of an increased 40 percent evaluation for lumbar osteoarthritis and degenerative disc disease of the lumbar spine.  The SOC should address all aspects of the claim and compliance with VA's duty to notify and assist.  Provide the Veteran the appropriate amount of time in which to submit a substantive appeal.  If the Veteran perfects his appeal of the issue, the appeal should be returned to the Board, if otherwise in order.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine to determine the nature and current level of severity of the Veteran's service-connected hidradenitis suppurativa.  The claims file must be made available to the examiner.  A complete rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine to determine the nature and current level of severity of the Veteran's service-connected lumbar osteoarthritis and degenerative disc disease of the lumbar spine.  The claims file must be made available to the examiner.  A complete rationale for all opinions expressed must be provided.

4.  Then, readjudicate the Veteran's claims for entitlement to an initial compensable evaluation for hidradenitis suppurativa and entitlement to an evaluation in excess of 40 percent for lumbar osteoarthritis and degenerative disc disease of the lumbar spine.  If either benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


